DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment filed on 01/01/2019 has been acknowledged.

Claim Objections
Claim 7 is objected to because of the following informalities:  In line 3 of claim 7, there is a grammatical error within the sentence.  Delete the word “a” after the word “about”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the determined absolute orientation" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Is “the determined 
Claims 27 & 28 recite the limitation "the determined absolute orientation" in line 7 & 8 respectively.  There is insufficient antecedent basis for this limitation in the claim.  Is “the determined absolute orientation with said designated orientation” related to the first absolute orientation and a second absolute orientation as previously stated?  If so, which of the absolute orientations are being correlated with the designated orientation?  The limitation will be read as “…to correlate said first absolute orientation or said second absolute orientation with said designated orientation to determine which of a first orientation with respect to said wheel rim or a second orientation with respect to said wheel rim said tire mounted device is in.” upon further examination.

Allowable Subject Matter
Claims 1-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claims 1, 27 & 28, Stewart et al (US .  
However, Stewart et al does not teach an apparatus and methods for determining the orientation of a tire mounted device further comprising the apparatus and method of determining a polarity of acceleration along a vertical axis using at least one sensor with a wheel in a designated orientation and not rotating and correlating the determined first absolute orientation or the second absolute orientation with the designated orientation to determine which of a first orientation with respect to the wheel rim or a second orientation with respect to the wheel rim the tire mounted device is in for deriving correct information from the output of the one sensor for detecting acceleration in combination with the remaining limitations of independent claims 1, 27 & 28.  The remaining claims are allowed due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.J/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856